                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

SCOTT ANDERSON HALL,
a/k/a Anderson Scott Hall,

                    Petitioner,

vs.                                             Case No.      3:18-cv-147-J-32PDB
                                                              3:13-cr-15-J-32PDB

UNITED STATES OF AMERICA,

                    Respondent.


                                        ORDER

      This case is before the Court on Petitioner Scott Anderson Hall’s Motion Under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, § 2255 Motion)1

and Supporting Memorandum (Civ. Doc. 2, § 2255 Memorandum). Petitioner raises

four claims of ineffective assistance of counsel pertaining to sentencing or direct

appeal. The United States has responded in opposition. (Civ. Doc. 8, Response).

Petitioner did not file a reply. Thus, the matter is ripe for a decision.

      Under Rule 8(a) of the Rules Governing Section 2255 Proceedings, the Court

has determined that an evidentiary hearing is not necessary to decide the motion. See

Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an evidentiary hearing on

a § 2255 motion is not required when the petitioner asserts allegations that are



1      Citations to the record in the criminal case, United States vs. Scott Anderson
Hall, No. 3:13-cr-15-J-32PDB, will be denoted “Crim. Doc. __.” Citations to the record
in the civil § 2255 case, No. 3:18-cv-147-J-32PDB, will be denoted “Civ. Doc. __.” The
Court will cite the page number designated by CM/ECF.


                                            1
affirmatively contradicted by the record or patently frivolous, or if in assuming that

the facts he alleges are true, he still would not be entitled to any relief). For the reasons

set forth below, Petitioner’s § 2255 Motion is due to be denied.

   I.      Background

        On June 26, 2013, a federal grand jury returned a 34-count superseding

indictment against Petitioner. (Crim. Doc. 34, Superseding Indictment). The charges

stemmed from a long-running Ponzi scheme, in which Petitioner convinced dozens of

victims to entrust him with their retirement savings by promising a 12% annual

return on investment. (Crim. Doc. 62, Plea Agreement at 20-26). In fact, Petitioner

used the victims’ money to pay personal expenses, purchase commercial property, and

buy luxury cars. By the time he was caught, Petitioner had stolen more than $3 million

of retirement funds from public school teachers and administrators, nurses, and other

victims. Counts One through Eleven of the Superseding Indictment charged Petitioner

with mail fraud, in violation of 18 U.S.C. §§ 1341 and 2. Counts Twelve through

Twenty-Four charged Petitioner with wire fraud, in violation of 18 U.S.C. §§ 1343 and

2. Finally, Counts Twenty-Five through Thirty-Four charged Petitioner with money

laundering, in violation of 18 U.S.C. §§ 1956(a)(1)(A)(i) and 2.

        Pursuant to a written plea agreement, Petitioner pled guilty to two counts of

mail fraud (Counts Eight and Eleven), one count of wire fraud (Count Seventeen), and

one count of money laundering (Count Twenty-Five). (Crim. Doc. 62). The magistrate

judge who presided over the change-of-plea hearing recommended that Petitioner’s

“plea was both knowledgeable and voluntary, and that the facts that he admitted




                                             2
establish the elements of the charged offense.” (Crim. Doc. 63, Report and

Recommendation Concerning Guilty Plea). The Court accepted Petitioner’s guilty plea

and adjudicated him accordingly. (Crim. Doc. 66, Acceptance of Plea).

       According to the Presentence Investigation Report (PSR), Petitioner’s advisory

sentencing range under the United States Sentencing Guidelines was 108 to 135

months in prison, based on a total offense level of 31 and a Criminal History Category

of I. (Crim. Doc. 118, PSR at ¶ 100). The total offense level included an 18-level

enhancement under § 2B1.1(b)(1)(J) because the loss was more than $2.5 million but

not more than $7 million ($3,118,811.71 to be exact according to the PSR), and a 2-

level vulnerable victim enhancement under § 3A1.1(b)(1) because two of the victims

were grieving the loss of a spouse when Petitioner defrauded them. (Crim. Doc. 118 at

¶¶ 54, 57).

      Petitioner’s sentencing counsel, Charles Truncale, objected to the PSR,

contesting in particular the loss amount and the 2-level vulnerable victim

enhancement. (Crim. Doc. 118 at 26-34, Addendum to PSR). Mr. Truncale also

submitted a sentencing memorandum that advocated for a downward variance based

on the sentencing factors in 18 U.S.C. § 3553(a). (Crim. Doc. 120, Petitioner’s

Sentencing Memorandum). Attached to Petitioner’s Sentencing Memorandum were

the following: an exhibit outlining Petitioner’s challenge to the loss amount (Crim.

Doc. 120-1), a “Comprehensive Sentencing Mitigation Report” prepared by Mr. Carlos

Dawson, a retired United States probation officer (Crim. Doc. 120-2), and eight letters

in support of Petitioner (Crim. Doc. 120-3).




                                           3
      The sentencing hearing occurred over the course of March 30, 2015 (Crim. Doc.

151, Sentencing Transcript Vol. I), and June 12, 2015 (Crim. Doc. 152, Sentencing

Transcript Vol. II). As the Court noted, the two most significant issues were the loss

amount and whether the vulnerable victim enhancement applied. (Crim. Doc. 151 at

6). The Court heard testimony from several witnesses for the government, including a

forensic accountant for the FBI, four of Petitioner’s victims, and the FBI agent who

investigated the case. The Court also heard statements from several of Petitioner’s

family members and friends. After hearing arguments about the Guidelines

determination, the Court overruled Petitioner’s objections to the loss amount and the

vulnerable victim enhancement. (Crim. Doc. 152 at 79-83). The Court adopted the

PSR’s Guidelines calculation and determined that the advisory sentencing range was

108 to 135 months in prison. (Id. at 83). After hearing the parties’ arguments about

the § 3553(a) factors, the Court sentenced Petitioner to a mid-range term of 120

months in prison (concurrent for each count), followed by three years of supervised

release. (Id. at 148); (Crim. Doc. 129, Judgment).

      Petitioner appealed the sentence to the United States Court of Appeals for the

Eleventh Circuit. Petitioner’s appellate counsel, Calvin Rivers, ultimately filed a

“corrected” Anders 2 brief and a motion to withdraw. United States v. Hall, No. 15–

12842 (11th Cir.), Dkt. Entry of Aug. 15, 2016 (“Corrected Anders Brief”). The



2      Anders v. California, 386 U.S. 738, 744 (1967) (“Of course, if counsel finds his
case to be wholly frivolous, after a conscientious examination of [the record], he should
so advise the court and request permission to withdraw. That request must, however,
be accompanied by a brief referring to anything in the record that might arguably
support the appeal.”).



                                           4
Eleventh Circuit granted appellate counsel’s motion to withdraw and affirmed

Petitioner’s sentence, writing:

         Our independent review of the entire record reveals that counsel's
         assessment of the relative merit of the appeal is correct. Because
         independent examination of the entire record reveals no arguable issue
         of merit, counsel's motion to withdraw is GRANTED, and Hall's
         convictions and total sentence are AFFIRMED.

United States v. Hall, 676 F. App’x 909, 910 (11th Cir. 2017).

         Petitioner did not seek certiorari review. Petitioner then timely filed the instant

§ 2255 Motion, raising four claims of ineffective assistance of counsel pertaining to

sentencing and direct appeal.

   II.      Discussion

         Under Title 28, United States Code, Section 2255, a person in federal custody

may move to vacate, set aside, or correct his sentence. Section 2255 permits such

collateral challenges on four specific grounds: (1) the imposed sentence was in violation

of the Constitution or laws of the United States; (2) the court did not have jurisdiction

to impose the sentence; (3) the imposed sentence exceeded the maximum authorized

by law; or (4) the imposed sentence is otherwise subject to collateral attack. 28 U.S.C

§2255(a) (2008). Only jurisdictional claims, constitutional claims, and claims of error

that are so fundamental as to cause a complete miscarriage of justice will warrant

relief through collateral attack. United States v. Addonizio, 442 U.S. 178, 184-86

(1979). A petitioner’s challenge to his sentence based on a Sixth Amendment claim of

ineffective assistance of counsel is normally considered on collateral review. United

States v. Teague, 953 F.2d 1525, 1534 n. 11 (11th Cir. 1992).




                                              5
      To succeed on a claim of ineffective assistance of counsel, a petitioner must show

both (1) that counsel’s performance was deficient, and (2) that as a result of counsel’s

deficient performance, the petitioner suffered prejudice. Strickland v. Washington,

466 U.S. 668, 687 (1984). In determining whether counsel performed deficiently, the

Court adheres to the standard of reasonably effective assistance. Weeks v. Jones, 26

F.3d 1030, 1036 (11th Cir. 1994). The petitioner must show, in light of all the

circumstances, that counsel’s performance fell outside the “wide range of

professionally competent assistance.” Id. To show that counsel’s deficient performance

prejudiced the defendant, the petitioner must show that there is a reasonable

probability that, but for counsel’s error, the result of the proceeding would have been

different. Id. at 1036-37 (citing Strickland, 466 U.S. at 694). A “reasonable probability”

is a probability sufficient to undermine confidence in the outcome. Strickland, 466 U.S.

at 694. In determining whether a petitioner has met the two prongs of deficient

performance and prejudice, the Court considers the totality of the evidence. Id. at 695.

However, because both prongs are necessary, “there is no reason for a court… to

approach the inquiry in the same order or even to address both components of the

inquiry if the defendant makes an insufficient showing on one.” Id. at 697; see also

Wellington v. Moore, 314 F.3d 1256, 1261 n. 1 (11th Cir. 2002) (“We need not discuss

the performance deficiency component of [petitioner’s] ineffective assistance claim

because failure to satisfy the prejudice component is dispositive.”).




                                            6
      A. Ground One: Whether sentencing counsel                      gave    ineffective
         assistance by not calling certain witnesses

      In Ground One, Petitioner claims that Mr. Truncale gave ineffective assistance

at sentencing by not calling the “expert witness” who wrote the Sentencing Mitigation

Report, Mr. Carlos Dawson. (Civ. Doc. 1 at 4; Civ. Doc. 2 at 16-18). Petitioner claims

that the mitigation expert could have “cleared up any confusion about the [mitigation]

report” concerning the average sentence for fraud defendants, which purportedly

would have supported a lower sentence. (Civ. Doc. 1 at 4). Specifically, Petitioner

contends that the mitigation expert “could have cleared up the amount that

constitutes a conventional range for the ‘heartland’ of sentences imposed” in cases

involving similar offenders with similar criminal history categories. (Civ. Doc. 2 at 17).

Petitioner also claims that counsel was ineffective for not calling other unnamed

witnesses, whom Petitioner claims “were long term clients” of his. (Civ. Doc. 1 at 4).

Petitioner claims that such witnesses “could have rebutted the Government’s

assumption that [Petitioner’s] business was a fraud from the beginning.” (Id.).

Petitioner maintains that he was prejudiced because, had counsel called these

witnesses, he would have been sentenced closer to the low end of the Guidelines range

(108 months) instead of 120 months.

      Notably, Petitioner has not provided any affidavits from the uncalled witnesses

to verify that they would have testified as he claims. Additionally, Petitioner does not

identify any of the “long term clients” that he contends could have provided helpful

testimony.




                                            7
      “Complaints of uncalled witnesses are not favored, because the presentation of

testimonial evidence is a matter of trial strategy and because allegations of what a

witness would have testified are largely speculative.” Buckelew v. United States, 575

F.2d 515, 521 (5th Cir. 1978). 3 “Which witnesses, if any, to call, and when to call them,

is the epitome of a strategic decision, and it is one that we will seldom, if ever, second

guess.” Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995) (en banc). “Even if

counsel's decision appears to have been unwise in retrospect, the decision will be held

to have been ineffective assistance only if it was so patently unreasonable that no

competent attorney would have chosen it.” Dingle v. Sec'y, Dep't of Corr., 480 F.3d

1092, 1099 (11th Cir. 2007) (quotations omitted). Thus, “[t]he mere fact that other

witnesses might have been available ... is not a sufficient ground to prove

ineffectiveness of counsel.” Waters, 46 F.3d at 1514 (citation omitted). Additionally,

“evidence about the testimony of a putative witness must generally be presented in

the form of actual testimony by the witness or on affidavit. A defendant cannot simply

state that the testimony would have been favorable; self-serving speculation will not

sustain an ineffective assistance claim.” United States v. Ashimi, 932 F.2d 643, 650

(7th Cir. 1991) (footnotes omitted) (cited by Estiven v. Sec’y, Dep’t of Corr., No. 16-

14056-D, 2017 WL 6606915, at *4 (11th Cir. Sep. 28, 2017) (order denying COA)).

      Petitioner provides no affidavits to support his assertion that Mr. Dawson or

the various unnamed “clients” would have testified as he suggests. Petitioner can only



3     Decisions of the former Fifth Circuit Court of Appeals that were issued on or
before September 30, 1981 are binding in the Eleventh Circuit Court of Appeals.
Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981).



                                            8
postulate that the uncalled witnesses’ testimony would have supported a lower

sentence. However, “speculation that the missing witnesses would have been helpful”

“is ‘insufficient to carry the burden of a habeas corpus petitioner.’” Johnson v.

Alabama, 256 F.3d 1156, 1187 (11th Cir. 2001) (quoting Aldrich v. Wainwright, 777

F.2d 630, 636 (11th Cir. 1985)). Because Petitioner’s “self-serving speculation” about

what the uncalled witnesses would have testified “will not sustain an ineffective

assistance claim,” Ashimi, 932 F.2d at 650, Petitioner’s claim fails to show that

counsel’s decision not to call Mr. Dawson or the anonymous “clients” was deficient or

prejudicial.

      Moreover, while Petitioner asserts that Mr. Dawson could have “cleared up any

confusion” about the average sentence for fraud defendants (Civ. Doc. 1 at 4), there

was no confusion on the issue. In Petitioner’s Sentencing Memorandum (Crim. Doc.

120 at 9-12) and Sentencing Mitigation Report (Crim. Doc. 120-2 at 14-15), Petitioner

offered a variety of statistics about the average sentences for fraud defendants, and

argued that a sentence within the Guidelines range would exceed the heartland of

sentences imposed for similar offenses and loss amounts. After extended discussion

(Crim. Doc. 152 at 106-25), ultimately, the Court assumed that the statistics provided

by Petitioner were correct and that those statistics should be taken into account (id.

at 136-37), but determined they did not support a downward variance.

      Therefore, the record shows that there was no confusion about the sentencing

statistics provided in Mr. Dawson’s Sentencing Mitigation Report. The Court was able

to digest the numbers and determine how much weight to give the data in determining




                                          9
Petitioner’s sentence. Petitioner does not provide any evidence – such as an affidavit

from Mr. Dawson – suggesting that Mr. Dawson could have provided testimony that

would have led the Court to a different understanding.

      Simply put, there is not a reasonable likelihood that testimony from Mr.

Dawson or Petitioner’s unnamed “clients” would have caused the Court to impose a

lesser sentence. Thus, Petitioner’s counsel was not ineffective for failing to call the

witnesses. The record refutes Petitioner’s allegations of ineffective assistance in

Ground One, and relief on this ground is due to be denied.


      B. Ground Two: Whether sentencing counsel and appellate counsel
         gave ineffective assistance by not challenging the reasonableness of
         Petitioner’s sentence


      Petitioner claims that sentencing counsel (Mr. Truncale) and appellate counsel

(Mr. Rivers) gave ineffective assistance by failing to challenge the reasonableness of

Petitioner’s sentence. (Civ. Doc. 1 at 5). Petitioner asserts they “both failed to argue

about the mandatory maximum sentence instead of the lowest sentence that he could

have received, due to his criminal history and his age, all factors of § 3553(a).” (Id.; see

also Civ. Doc. 2 at 18-20). Petitioner also claims that the Court failed to consider all of

the sentencing factors under 18 U.S.C. § 3553(a) because neither sentencing counsel

nor appellate counsel “ask[ed] for those factors to be used.” (Civ. Doc. 2 at 20).

      It is unclear what Petitioner means when he claims that sentencing counsel and

appellate counsel “both failed to argue about the mandatory maximum sentence

instead of the lowest sentence that he could have received…” (Civ. Doc. 1 at 5). It is

also unclear whether Petitioner alleges that counsel failed to challenge the procedural




                                            10
reasonableness of the sentence or the substantive reasonableness of the sentence.

However, because Petitioner claims that the Court failed to consider the § 3553(a)

factors, and that counsel failed to advocate the use of those factors, Petitioner’s claim

is best framed as asserting that counsel failed to challenge the procedural

reasonableness of the sentence. See United States v. Gonzalez, 550 F.3d 1319, 1323

(11th Cir. 2008) (“A sentence may be procedurally unreasonable if the district court …

fails to consider the appropriate statutory factors … or fails to adequately explain the

chosen sentence.”).

      All the same, the record refutes Petitioner’s claim that his attorneys failed to

challenge the reasonableness of the sentence or failed to argue the § 3553(a) factors.

Contrary to Petitioner’s allegations, Mr. Truncale devoted nearly 13 pages of his

sentencing memorandum to arguing that the § 3553(a) factors supported a downward

variance from the Guidelines range. (Crim. Doc. 120 at 6-19). Mr. Truncale

emphasized the non-violent nature of the offense and Petitioner’s lack of criminal

history, see § 3553(a)(1), the alleged improbability of Petitioner reoffending, such that

a significant sentence was unnecessary to deter Petitioner or to protect the public, see

§§ 3553(a)(2)(B)-(C), and the need to avoid unwarranted sentencing disparities, §

3553(a)(6). Likewise, Mr. Truncale retained Mr. Dawson – a retired United States

Probation Officer – to prepare a Sentencing Mitigation Report that also contained a §

3553(a) analysis advocating for a downward variance. (See Crim. Doc. 120-2). Mr.

Truncale further submitted letters of support from eight individuals, reflecting the

degree of community support for Petitioner. (Crim. Doc. 120-3).




                                           11
      At the sentencing hearing, Mr. Truncale continued to argue that the § 3553(a)

factors supported a downward variance. (Crim. Doc. 152 at 101-25). Mr. Truncale also

brought forth eleven people to make statements on behalf of Petitioner, including

Petitioner’s wife and three children, his father, brother, and sister, as well as several

friends from Petitioner’s church. (Crim. Doc. 151 at 169-202). Thus, the record shows

that in his written submissions and sentencing presentation, Mr. Truncale advocated

a lower sentence based on the § 3553(a) factors. Although the Court did not grant a

variance, the 120-month prison sentence imposed was closer to the low end of the

Guidelines range (108 months) than to the high end of the Guidelines range (135

months). The 10-year prison sentence was half the 20-year maximum sentence

Petitioner could have received for any one of the counts of conviction, and one-eighth

the 80-year cumulative maximum sentence he could have received. (See Crim. Doc. 62

at 2-3) (setting forth the maximum penalties).

      When the Court explained the 120-month sentence, it did so in the context of

applying the § 3553(a) factors. (Crim. Doc. 152 at 135-48). The Court spent the most

time describing the nature and circumstances of the offense and the characteristics of

Petitioner. (Crim. Doc. 152 at 138-45); accord 18 U.S.C. § 3553(a)(1). But the Court

also noted the need for the sentence to reflect the seriousness of the offense, to promote

respect for the law, to provide just punishment, to afford adequate deterrence, and to

protect the public. (Crim. Doc. 152 at 146-47); accord 18 U.S.C. § 3553(a)(2). The Court

observed the kinds of sentences available, the Guidelines’ recommendation (including

a pending Guidelines amendment), and the need to avoid unwarranted sentencing




                                           12
disparities. (Crim. Doc. 152 at 135-38, 147-48); accord 18 U.S.C. §§ 3553(a)(3)-(6).

Before announcing the sentence, the Court recognized the need for the sentence to be

“sufficient but not greater than necessary to meet all of these criteria.” (Crim. Doc. 152

at 147); accord 18 U.S.C. § 3553(a). Finally, the Court considered the need to provide

restitution to the victims. (Crim. Doc. 152 at 149-50); accord 18 U.S.C. § 3553(a)(7).

Thus, the record reflects that the Court considered each of the § 3553(a) factors in

imposing the sentence. The record affirmatively contradicts Petitioner’s claim that

sentencing counsel failed to advocate the use of the § 3553(a) factors or that the Court

failed to consider them.

      Similarly, the record refutes Petitioner’s allegation that appellate counsel, Mr.

Rivers, gave ineffective assistance by not challenging the reasonableness of

Petitioner’s sentence. First, Petitioner’s Plea Agreement contained an appeal-waiver,

in which he waived the right to appeal his sentence “on any ground” except under

limited circumstances. (Crim. Doc. 62 at 12-13). A claim that a within-Guidelines

sentence was procedurally (or substantively) unreasonable was not exempt from that

waiver. As such, appellate counsel had no obligation to raise a claim that was barred

by the Plea Agreement. Nevertheless, in his Corrected Anders Brief, appellate counsel

evaluated (1) whether Petitioner’s appeal-waiver was knowing and voluntary and (2)

whether the sentence was substantively or procedurally unreasonable. Corrected

Anders Brief at CM/ECF pp. 24-29. Appellate counsel concluded that Petitioner’s

appeal-waiver was valid and that his sentence was reasonable. After an independent

examination of the record, the Eleventh Circuit Court of Appeals concluded “that




                                           13
counsel's assessment of the relative merit of the appeal is correct” and affirmed

Petitioner’s sentence. Hall, 676 F. App’x at 910. The record and the opinion on direct

appeal thus refute Petitioner’s allegation that appellate counsel was ineffective for

failing to challenge the reasonableness of his sentence.

      As such, the record affirmatively refutes each of Petitioner’s allegations in

Ground Two. Relief on this ground is due to be denied.


      C. Ground Three: Whether sentencing counsel was unprepared for the
         sentencing hearing

      Next, Petitioner asserts that Mr. Truncale was unprepared for sentencing

“because [counsel] forgot to bring his paperwork that he needed to argue for the lowest

sentence instead of the highest sentence.” (Civ. Doc. 1 at 6). Petitioner does not offer

much elaboration in the § 2255 Memorandum. There, Petitioner states only that

“counsel was not ready for sentencing” because he “did not have a copy of the

sentencing memorandum. This clearly altered the outcome of the sentence Hall

received, and Hall believes that this also prejudice[d] him and left him at the highest

end of the sentencing guideline range.” (Civ. Doc. 2 at 20). Beyond this conclusory

allegation, Petitioner does not describe how Petitioner’s sentence was affected.

      In its Response, the United States rightly characterizes this claim as frivolous.

(Civ. Doc. 8 at 19). Petitioner bases this claim on a moment during the second day of

sentencing when counsel, Mr. Truncale, needed a small amount of time to locate his

sentencing memorandum. (Crim. Doc. 152 at 59-60). To save time, the Court offered

its copy to Mr. Truncale, which Mr. Truncale accepted. Mr. Truncale proceeded to ably

argue objections to the Guidelines calculation and to advocate a downward variance




                                          14
under § 3553(a), demonstrating his preparedness for sentencing. (Id. at 60-71, 101-

25). “Hall’s complaint on this issue is based entirely on the fact that, during a two day

sentencing hearing with numerous documents and exhibits, … Mr. Truncale needed a

moment to put his hands on his sentencing memorandum, which he acknowledged he

had with him.” (Civ. Doc. 8 at 19). But as the United States correctly observes, this

situation “is not uncommon with both trial counsel and prosecutors.” (Id.).

      Nothing about counsel’s brief inability to locate his sentencing memorandum,

where counsel proceeded to ably advocate on Petitioner’s behalf, establishes that

counsel’s performance was either deficient or prejudicial under Strickland. Petitioner’s

conclusory allegation of ineffective assistance in Ground Three does not merit relief.

      D. Ground Four: Whether appellate counsel gave ineffective assistance
         by filing an Anders brief

      Finally, Petitioner alleges that appellate counsel gave ineffective assistance

because he filed an appellate brief and motion to withdraw under Anders v. California,

386 U.S. 738 (1967), and because the Eleventh Circuit denied appellate counsel’s first

Anders brief. (Civ. Doc. 1 at 8; Civ. Doc. 2 at 20-22). Petitioner suggests that instead

of filing an Anders brief, counsel should have argued that his guilty plea was

involuntary because the prosecutor allegedly threatened him with deportation. (Civ.

Doc. 2 at 22). Petitioner also makes an assertion that appellate counsel owed him back

rent (id. at 20), but this undeveloped allegation is too conclusory to merit further

review. Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991) (“A petitioner

is not entitled to an evidentiary hearing, however, when his claims are merely

conclusory allegations unsupported by specifics or contentions that in the face of the




                                           15
record are wholly incredible.”) (emphasis in original) (internal quotation marks and

citation omitted).

      After the sentencing hearing, the Court appointed Mr. Rivers to represent

Petitioner on appeal. Mr. Rivers filed an initial Anders brief in which he suggested

there were no arguable issues of merit, but in which he also stated that Petitioner’s

appeal-waiver was arguably invalid and that his sentence was arguably unreasonable.

United States v. Hall, No. 15–12842 (11th Cir.), Dkt. Entry of Jan. 27, 2016 (“Initial

Anders Brief”). The Eleventh Circuit rejected the Initial Anders Brief, writing:

      [C]ounsel makes contradictory statements, first stating that there are
      arguable issues on appeal, and then that those issues are not meritorious.
      He then states that there are no viable appellate issues. In the Anders
      brief’s preliminary statement, counsel states that he is unable to argue
      either that the court committed reversible error or that an appeal exists
      on meritorious grounds. He then suggests that the issues presented are
      arguable issues that could possibly be raised on appeal.

Hall, No. 15–12842, Dkt. Entry of Jun. 13, 2016, at 1-2 (USCA Order Denying Initial

Anders Brief). The Eleventh Circuit directed counsel “to submit either a merits brief

or a compliant Anders brief discussing any irregularities and explaining, without

ambiguity, why they do not present arguable issues on appeal.” Id. at 3.

      Following the rejection of the Initial Anders Brief, appellate counsel submitted

a Corrected Anders Brief, in which he evaluated whether Petitioner’s appeal waiver

was valid and whether the sentence was reasonable. Corrected Anders Brief at

CM/ECF pp. 24-29. Appellate counsel concluded that Petitioner’s appeal waiver was

knowing and voluntary, that his sentence was procedurally and substantively

reasonable, and that there were no other arguable issues of merit. Id. Based on an




                                          16
independent review of the record, the Eleventh Circuit agreed with counsel’s

assessment of the merits, granted counsel’s motion to withdraw, and affirmed

Petitioner’s sentence. Hall, 676 F. App’x at 910.

      An appellate lawyer’s “role as advocate requires that he support his client’s

appeal to the best of his ability.” Anders, 386 U.S. at 744. But an attorney “is [also]

under an ethical obligation to refuse to prosecute a frivolous appeal.” McCoy v. Ct. of

App. of Wisconsin, Dist. 1, 486 U.S. 429, 436 (1988) (footnote omitted). Thus, under

the procedures set out in Anders v. California, “if [appellate] counsel finds his case to

be wholly frivolous, after a conscientious examination of [the record], he should so

advise the court and request permission to withdraw.” 386 U.S. at 744.

      That request must, however, be accompanied by a brief referring to
      anything in the record that might arguably support the appeal. A copy of
      counsel's brief should be furnished the indigent and time allowed him to
      raise any points that he chooses; the court—not counsel—then proceeds,
      after a full examination of all the proceedings, to decide whether the case
      is wholly frivolous. If it so finds it may grant counsel's request to
      withdraw and dismiss the appeal insofar as federal requirements are
      concerned, or proceed to a decision on the merits, if state law so requires.
      On the other hand, if it finds any of the legal points arguable on their
      merits (and therefore not frivolous) it must, prior to decision, afford the
      indigent the assistance of counsel to argue the appeal.

Id. An appellate lawyer who files a compliant Anders brief, even if only marginally

compliant, does not render ineffective assistance. Grubbs v. Singletary, 120 F.3d 1174,

1177 (11th Cir. 1997) (“Although the brief may have only marginally complied with

Anders, it nonetheless complied. We conclude, therefore, that the district court erred

in granting Grubbs relief on his claim of ineffective assistance of appellate counsel in

failing to comply with Anders.”).




                                           17
       Here, appellate counsel complied with Anders when he filed the Corrected

Anders Brief to address the Eleventh Circuit’s rejection of the Initial Anders Brief.

Upon review of the Corrected Anders Brief and the record, the Eleventh Circuit agreed

with appellate counsel’s assessment of the merits and affirmed Petitioner’s sentence.

Hall, 676 F. App’x at 910. Thus, even if appellate counsel erred in filing the deficient

Initial Anders Brief, he remedied any errors by filing a satisfactory Corrected Anders

Brief. That the Eleventh Circuit agreed there were no arguable issues of merit,

following its own examination of the record, confirms that appellate counsel did not

perform unreasonably in filing the Corrected Anders Brief.

       Petitioner suggests that appellate counsel should have argued that his guilty

plea was involuntary because the prosecutor threatened him with deportation. (Civ.

Doc. 2 at 22). However, the record refutes such an allegation. Petitioner stated under

oath at the change-of-plea hearing that nobody had threatened, forced, coerced, or

intimidated him in any way regarding his decision to plead guilty. (Crim. Doc. 113,

Plea Transcript at 69). Petitioner made the same assurance when he signed the Plea

Agreement. (Crim. Doc. 62 at 14). The magistrate judge who presided over the plea

colloquy recommended that Petitioner voluntarily pled guilty (Crim. Doc. 63), and

Petitioner neither objected to that recommendation nor moved to withdraw his guilty

plea. Thus, appellate counsel had no arguable basis for raising such a challenge to the

validity of Petitioner’s plea of guilty.

       Accordingly, the record shows that appellate counsel’s decision to file an Anders

brief was neither unreasonable nor prejudicial under Strickland. As the Eleventh




                                           18
Circuit determined, there was no arguable basis for relief. Petitioner’s claim of

ineffective assistance under Ground Four is without merit and is due to be denied.


   III.   Conclusion


      The Court has considered each of Petitioner’s claims for relief on the merits, but

finds that none warrants relief under 28 U.S.C. § 2255. Therefore, it is hereby

ORDERED:


      1. Petitioner Scott Anderson Hall’s Motion Under 28 U.S.C. § 2255 to Vacate,

          Set Aside, or Correct Sentence (Civ. Doc. 1) is DENIED.

      2. The Clerk shall enter judgment in favor of the United States and against

          Petitioner, and close the file.


 CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN FORMA
                     PAUPERIS DENIED

      IT IS FURTHER ORDERED that Petitioner is not entitled to a certificate of

appealability. A prisoner seeking a motion to vacate has no absolute entitlement to

appeal a district court’s denial of his motion. 28 U.S.C. § 2253(c)(1). Rather, a district

court must first issue a certificate of appealability (COA). Id. “A [COA] may issue…

only if the applicant has made a substantial showing of the denial of a constitutional

right.” Id. at § 2253(c)(2). To make such a showing, Petitioner “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were

‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537




                                            19
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

Petitioner has not made the requisite showing in these circumstances. Because

Petitioner is not entitled to a certificate of appealability, he is not entitled to appeal in

forma pauperis.

        DONE AND ORDERED at Jacksonville, Florida this 30th day of December,

2019.




                                                        TIMOTHY J. CORRIGAN
                                                        United States District Judge




Lc 19
C:
Counsel of record
Pro se petitioner




                                             20
